Citation Nr: 1026494	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to December 
1980.  He died in February 1999.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2009, the Board remanded this matter to the RO for 
further development which was to include providing the appellant 
with revised notice in accordance with the requirements expressed 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007) and readjudicating 
the claim.  The Board is satisfied that the action directed in 
its remand has been met with compliance, and is prepared to 
proceed with appellate consideration of the issue framed above.

As an administrative matter, the Board notes a March 2010 letter 
from the appellant's representative, which provides new address 
information for the appellant.


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse.

2.  The Veteran died in February 1999.

3.  The Veteran's death certificate identifies that the immediate 
cause of his death was cardiorespiratory arrest that was due to 
lung cancer with bone metastasis.

4.  At the time of the Veteran's death, he was service-connected 
for ocular migraine headaches; verruca vulgaris, acitinic 
keratoses; hemorrhoids; right knee chondromalacia; left knee 
chondromalacia; right shoulder separation; left deltoid bursitis 
with history of left shoulder separation; and low back strain.

5.  The evidence does not show that the Veteran served on the 
landmass or the inland waterways of Vietnam, nor does it show 
that he was exposed to Agent Orange at any time during service.

6.  The evidence does not show that the Veteran was exposed to 
asbestos during service.

7.  The cause of the Veteran's death has not been shown to be 
etiologically related to in-service exposure to Agent Orange nor 
may it be presumed to be; nor has it been shown to be 
etiologically related to in-service exposure to asbestos, to any 
of the Veteran's service-connected disabilities, or to any injury 
or illness incurred during service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2009).

A veteran's death will be considered as being due to a service-
connected disability when the evidence establishes that the 
service-connected disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) 
(2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related to 
the principal cause.  In order for a service-connected disability 
to be determined as a contributory cause of a veteran's death, it 
must be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2008); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) is presumed to have been exposed during service to an 
herbicide agent, unless there is affirmative evidence that the 
veteran was not exposed to such agents during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii).  In cases where exposure to 
herbicide agents may be presumed, service connection may be 
granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e), including respiratory cancers such as lung 
cancer.  See 38 C.F.R. § 3.307(a)(6)(ii).

II.  Analysis

The evidence in this case establishes that the Veteran died in 
February 1999.  A death certificate identifies the immediate 
cause of the Veteran's death as cardiorespiratory arrest that was 
due to lung cancer with bone metastasis.  An autopsy was not 
performed.

At the time of his death, the Veteran was not service-connected 
for lung cancer.  The appellant contends, however, that the 
Veteran's lung cancer was a result of the Veteran's exposure to 
Agent Orange during service.  Through various written statements 
and in her August 2003 Notice of Disagreement and September 2003 
substantive appeal, the appellant asserts secondhand that the 
Veteran served aboard the U.S.S. Capitaine and the U.S.S. Puffer, 
which patrolled the coast of Vietnam and the inland waterways.  
She further asserts that during that service, the Veteran 
participated in at least one top secret assignment to go ashore 
by raft onto the coast of Vietnam to retrieve stranded soldiers.  
In an October 2003 statement, the appellant alternatively asserts 
that the Veteran's lung cancer was a result of exposure to 
asbestos while serving aboard ships and submarines.

The Veteran's service personnel records confirm that he served on 
the U.S.S. Capitaine from September 1963 to October 1964 and on 
the U.S.S. Puffer from October 1971 to July 1974.  These records, 
however, do not reflect that the Veteran was deployed to the 
Vietnamese coast or inland waterways.  In this regard, a 
September 1972 performance evaluation report reflects that the 
Veteran was deployed for submarine special operations from August 
to October 1972, while serving on the U.S.S. Puffer.  The 
records, however, do not indicate where the Veteran was deployed 
to for that assignment.

Research performed at VA's request by the Joint Services Records 
Research Center (JSRRC) in August 2009 was unable to confirm that 
the Veteran was ever present on the landmass of Vietnam or its 
inland waterways.  JSRRC confirmed that the U.S.S. Puffer was in 
the official waters of Vietnam for a four day period from 
September 4, 1971 to September 7, 1971; however, that period was 
before the Veteran's assignment to that vessel.

In August 2009, JSRRC also researched records at the Naval 
History and Heritage Command (NHHC) at the Washington Navy Yard 
in Washington, D.C.  These records corroborated that the U.S.S. 
Capitaine was deployed to the Western Pacific region from 
September 1963 to July 1964, during the Veteran's assignment to 
that ship.  According to JSRRC's research, however, the U.S.S. 
Capitaine made port during that time in the Philippines, Hong 
Kong, Thailand, Taiwan, Korea, and Japan, but did not make port 
in Vietnam.  At the time that the research was being performed, 
records concerning the U.S.S. Puffer were unavailable because 
NHHC was in the process of relocating its records.  The Board 
observes, however, that an October 2009 letter from NHHC 
expresses that it is unable to verify the deployment of 
individuals ashore in the Republic of Vietnam, and moreover, does 
not possess any documentation related to the transportation of 
Agent Orange herbicides.

The Board acknowledges that, according to his DD Form 214 and 
service personnel records, the Veteran was awarded the Defense 
Meritorious Service Medal, Navy Expeditionary Medal, and Vietnam 
Service Medal.  Although these service medals may indicate that 
the Veteran served in the offshore waters of Vietnam, they do 
not, in and of themselves reflect service within Vietnam's 
landmass or inland waters.

Even assuming, that the evidence showed that the Veteran served 
within the official waters offshore Vietnam, such service does 
not constitute service in Vietnam for the purposes of 
establishing presumptive service connection under 38 C.F.R. 
§ 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict.  In that case, the Veteran 
stated that while serving aboard the U.S.S. Mount Katmai, he 
often saw large clouds of chemicals being dropped by aircraft 
over the forests, and that these clouds would drift out over the 
water because of prevailing offshore winds and would engulf his 
ship.

In that decision, the Federal Circuit reversed an earlier United 
States Court of Appeals for Veterans Claims (Court) ruling, in 
which the Court rejected VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) that required the service member's presence at 
some point on the landmass or the inland waters of Vietnam.  Id.  
In reversing, the Federal Circuit held that the Veteran was free 
to show that he was actually exposed to herbicides while on board 
his ship as it traveled near the Vietnamese coast.  However, he 
was not entitled to the benefit of the presumptions set forth in 
38 U.S.C. § 1116 and the corresponding VA regulations, which are 
limited to those who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a 
supplemental opinion by the Federal Circuit in October 2008, Haas 
v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that appellant filed a 
petition for a writ of certiorari to the Supreme Court, which the 
Supreme Court denied on January 21, 2009.  See Haas v. Peake, 129 
S. Ct. 1002 (2009), 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  In sum, at the end of that legal process, the basic rule 
of Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass or 
the inland waters of Vietnam during the Vietnam conflict.

The appellant's assertions that the Veteran was deployed to the 
Vietnamese landmass to participate in top secret missions are 
acknowledged.  Although the Board does not doubt the sincerity of 
the appellant's belief that the Veteran was deployed on such 
missions, these assertions, which are based upon the appellant's 
memory of what the Veteran once told her, are secondhand and are 
not supported by other evidence.  Under the circumstances, the 
Board finds that the appellant's assertions, standing alone, lack 
probative weight.  In the absence of evidence corroborating the 
appellant's secondhand assertions that the Veteran was deployed 
onto Vietnamese soil and its inland waterways, the Board finds 
that the Veteran's exposure to Agent Orange may not be presumed.  
Accordingly, service connection for the cause of the Veteran's 
death may not be presumptively granted in accordance with 38 
C.F.R. § 3.309(e).

The Board recognizes that service connection for the Veteran's 
cause of death may still be granted on a direct basis as long as 
each of the three elements for service connection, expressed 
under 38 C.F.R. § 3.303, are met.  Even in this analysis, 
however, the Board finds that service connection for the cause of 
the Veteran's death may not be granted in this instance.

The Veteran's service treatment records reflect sporadic 
treatment during service for acute cold and flu symptoms.  The 
records, however, do not reflect any in-service treatment for any 
respiratory symptoms or illnesses, nor do they document any 
complaints of respiratory symptoms.  The Veteran's July 1956 
enlistment examination and various reenlistment examinations do 
not document any findings of any chest or lung abnormalities.  At 
his September 1980 retirement examination, the Veteran expressly 
denied shortness of breath, chest pain or pressure, or chronic 
cough.  A clinical examination at that time did not reveal any 
abnormalities, and moreover, chest x-rays performed at that time 
did not reveal any active disease.

Post-service VA treatment records show that the Veteran reported 
chest pain in July 1996.  X-rays at that time, however, revealed 
a normal chest.  Subsequent chest x-rays taken in August 1997 
revealed a non-displaced fracture of the fourth rib, but showed 
that the heart and lungs were normal.  In September 1997, the 
Veteran underwent a CT scan which revealed a tumor in the right 
upper lobe of the lung.

In November 1997, the Veteran returned to the VA medical center 
complaining of ongoing chest pain.  At that time, he reported 
that he smoked approximately a half pack of cigarettes per day 
for 38 years.

In December 1997, the Veteran underwent a right pneumonectomy to 
resect the right upper lobe of his lung.  An examination in 
August 1998 revealed progressive and recurrent tumor in the lung, 
and the Veteran subsequently began chemotherapy treatment.  At 
that time he reported that he quit smoking in November 1997, and 
prior to that, had been a 100 pack year smoker.


The Veteran's chemotherapy was discontinued in January 1999, at 
which time he was placed in hospice care.  As previously noted, 
the Veteran passed away in February 1999.

The post-service treatment records do not express any opinions 
which relate the Veteran's lung cancer to his active duty service 
or to his service-connected disabilities.  Moreover, these 
records do not make any reference to Agent Orange exposure.  No 
such references are made in the Veteran's February 1999 death 
certificate.

In February 2004, the appellant provided VA with a copy of an 
October 2003 letter from the Veteran's private attorney, which 
reflects that the Veteran had maintained and settled an asbestos 
claim against a party referred to in the letter as "[redacted]."  
In a handwritten annotation on the letter, the appellant asserted 
that the Veteran was exposed to asbestos during service and 
appears to further assert that his lung cancer was caused by such 
exposure.  Nonetheless, the letter does not discuss the nature of 
the Veteran's claim and does not indicate that the Veteran 
asserted that he was exposed to asbestos specifically during 
service.  In this regard, the Board further observes that neither 
the service treatment records, the post-service VA treatment 
records, nor the death certificate corroborate asbestos exposure 
during service or relate the Veteran's cancer to any in-service 
asbestos exposure.  Accordingly, the Board finds that the 
appellant's assertions as to asbestos exposure do not carry 
sufficient probative weight.

In the absence of other evidence demonstrating in-service 
exposure to asbestos and medical opinions relating the Veteran's 
lung cancer to in-service exposure to Agent Orange, asbestos, 
other in-service injuries, or to a service-connected disability, 
and in view of the Veteran's reported history as a smoker, the 
Board cannot grant service connection for the cause of the 
Veteran's death on a presumptive or direct basis.
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the claimant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the current 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b). 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Any error in notification should be presumed 
prejudicial, and VA has the burden of rebutting this presumption.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete her 
claim in an August 2002 letter, and again following the Board's 
March 2009 remand, in a May 2009 corrective letter.

As this appeal concerns a claim for service connection for the 
cause of the Veteran's death, the Board has also considered the 
holding of the United States Court of Appeals for Veterans Claims 
(Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
In that decision, the Court determined that notification in such 
cases must include:  (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a dependency and indemnity compensation 
(DIC) claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet service-
connected.  Id.

The Board observes that the RO's May 2009 corrective letter 
explains the evidence and information required to substantiate 
the claimant's DIC claim based on conditions both previously and 
not yet service-connected.  The letter further advises the 
appellant as to the disability for which the Veteran was service-
connected at the time of his death.  Accordingly, the May 2009 
letter meets the notice requirements expressed under Hupp.  
Moreover, in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the May 2009 letter also advised the 
appellant that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  Following a reasonable period in which the 
appellant was provided an opportunity to respond to the May 2009 
letter, the claim was readjudicated in a May 2010 Supplemental 
Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service personnel records, service treatment 
records, and identified VA treatment records have been obtained.  
Moreover, VA has made exhaustive efforts to corroborate the 
appellant's assertions that the Veteran served in Vietnam and was 
exposed to Agent Orange.  Such efforts have included research 
performed via JSRRC, NHHC, and the National Personnel Records 
Center in St. Louis, Missouri.  The Board also observes that an 
autopsy was not performed following the Veteran's death and hence 
an autopsy report was not created.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


